paul i petitioners v additions to petitioners’ year docket no laura l robert s tcmemo_1999_375 united_states tax_court scarbrough yoshihara laura l yoshihara pro_se yoshihara and krista a yoshihara commissioner of internal revenue respondent filed date for respondent memorandum findings_of_fact and opinion judge respondent determined deficiencies in and federal_income_tax as follows sec sl paul i yoshihara mr yoshihara additions to tax_deficiency sec_6651 a dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number sec_6654 laura l yoshihara mrs yoshihara additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number krista a yoshihara additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after concessions the issues for decision are whether petitioners had unreported income from landscaping services for the taxable years and we hold they did whether mr yoshihara incurred self- employment_tax for the taxable years and ‘on brief respondent states that the notice_of_deficiency relating to and sent to krista a yoshihara was only a protective measure to avoid a whipssaw situation accordingly respondent concedes that there is no deficiency against krista a yoshihara for and if we sustain the deficiencies against petitioners paul i yoshihara and laura l yoshihara although the deficiency amounts for will be recalculated under a rule computation to reflect our findings this decision does not place respondent in a whipsaw situation therefore the deficiency determined for krista a yoshihara is conceded consequently the term petitioners in the remainder of this opinion refers exclusively to paul i yoshihara and laura l yoshihara we hold he did whether petitioners are liable for additions to tax under sec_6651 for failure to timely file their federal_income_tax returns for the taxable years and we hold they are liable whether petitioners are liable for additions to tax under sec_6654 for failure to pay estimated_tax for the taxable years and we hold they are liable we find the following facts based upon the pleadings of this case and the deemed admissions contained in respondent's regquest for admissions ’ findings_of_fact petitioners resided in everett washington at the time the petition was filed in this case the taxable years in issue are and for the taxable_year petitioners filed a tax_return which reflected a schedule c business named yoshihara landscaping in each of the years in issue petitioners contracted to do business in the state of washington in the name of the following entities or a combination of these entities mountlake college mountlake yoshihara landscaping landscaping and green acres landscaping green acres during 7rule f provides in relevant part any matter admitted under this rule is conclusively established unless the court on motion permits withdrawal or modification of the admission the years in issue petitioners received checks made payable to landscaping or paul yoshihara for landscaping services performed in and petitioners received income from landscaping services totaling dollar_figure dollar_figure dollar_figure and dollar_figure respectively during and petitioners expended a total of dollar_figure for food housing transportation clothing medical_expenses and other personal items although petitioners received income from landscaping services petitioners did not file tax returns for and in addition petitioners have no documentation substantiating any loans nontaxable income gifts or inheritances that they may have received during and petitioners assigned all income they earned from through to mountlake mountlake is a nonprofit corporation formed in the state of washington in the only individuals attending mountlake between and were petitioners or their family members in addition petitioners were the only individuals who held signature_authority over accounts used by mountlake between and tax exempt status has never been obtained for mountlake under sec_501 opinion issue unreported income from landscaping services the commissioner's determinations of fact are presumptively correct and the taxpayer bears the burden of proving by a preponderance of evidence that those determinations are erroneous see rule a 290_us_111 337_f2d_917 9th cir a reconstruction_of_income respondent used indirect methods of reconstructing petitioners' income for the years in issue deficiencies arising from unreported income as determined by indirect methods of proof are entitled to a presumption of correctness once some substantive evidence is introduced demonstrating that the taxpayer received unreported income 702_f2d_1288 9th cir petitioners admit that they received income from the provision of landscaping services the burden is therefore on petitioners to show any in and petitioners were also the only individuals to hold signature_authority over accounts used by green acres and landscaping we also note that tax-exempt status has never been obtained for green acres or landscaping claimed inaccuracy in respondent's calculations see id pincite 394_f2d_366 5th cir affg tcmemo_1966_81 96_tc_858 affd 959_f2d_16 2d cir harper v commissioner t cc the reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances see 54_tc_1530 40_tc_30 for and respondent determined petitioners' income using the bank_deposits method in and respondent determined petitioners' income using the cash_expenditures_method bank_deposits analysis in general the bank_deposits method reconstructs a taxpayer's income by analyzing deposits and withdrawals from a taxpayer's bank account see 96_tc_172 affd in part and revd in part on another ground and remanded 981_f2d_350 8th cir bank_deposits are prima facie evidence of income and the commissioner need not show a likely source of that income see tokarski v commissioner t c 64_tc_651 affd 566_f2d_2 6th cir when the bank_deposits method is employed however the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge see dileo v commissioner supra pincite however the commissioner is not required to show that all deposits constitute taxable_income see estate of mason v commissioner supra pincite 46_tc_821 consequently in analyzing a bank_deposits case deposits are considered income when there is no evidence that they represent anything other than income see 335_f2d_671 5th cir 234_f2d_788 7th cir the burden of showing duplications is on the taxpayer see 48_tc_213 on the basis of the deemed admissions respondent determined petitioners received dollar_figure and dollar_figure in income from landscaping services during and respectively at trial or on brief petitioners did not question respondent's determinations of the amount of income earned by them in and in addition petitioners are deemed to have admitted that they have no documentation substantiating any loans nontaxable income gifts or inheritances they may have received during or accordingly petitioners did not meet their burden of proving that respondent's determinations of petitioners' income for and was erroneous in the income deemed admitted is dollar_figure greater than the income amount in the notices of deficiency sent to petitioners because respondent has not asserted an increased deficiency in to reflect the full amount of income deemed admitted we disregard the additional dollar_figure the notices of deficiency for determined income from landscaping services totaling dollar_figure petitioners are deemed to have admitted that they received dollar_figure in income from such services in respondent presented no evidence to substantiate the greater amount determined in the notices of deficiency accordingly we hold that petitioners received income of dollar_figure in cash expenditures analysis the cash_expenditures_method is a variant of the net_worth_method that is designed to reconstruct the income of a taxpayer who consumes his income during the year and does not invest it see 92_tc_661 this method is well accepted by the courts see 319_us_503 85_tc_927 it is based on the assumption that the amount by which a taxpayer's expenditures during a taxable_year exceed his reported income has taxable origins unless the taxpayer can show that the expenditures were made from some nontaxable source see devenney v commissioner supra pincite income is reconstructed pursuant to the cash_expenditures_method as follows after taking into account the amount of resources the taxpayer had on hand at the beginning of a period the income received by the taxpayer for the same period is compared with his expenditures that are not attributable to his resources on hand or non-taxable receipts during the period a substantial excess of expenditures over the combination of reported income non-taxable receipts and cash on hand may establish the existence of unreported income 783_f2d_307 2d cir fn ref omitted formal opening net_worth statements are not required provided the evidence shows 'the extent of any contribution which beginning resources or a diminution of resources over time could have made to expenditures ' petzoldt v commissioner supra pincite quoting 398_f2d_558 1st cir to carry their burden_of_proof petitioners must show that the expenditures in question were made from some nontaxable source of funds such as loans gifts or assets on hand at the beginning of the period see devenney v commissioner supra pincite alternatively petitioners may show that the expenditures were allowable business_expenses in which case they would offset the income presumed to have been received by them see curry v commissioner tcmemo_1991_102 at trial or on brief petitioners did not question respondent's determinations based on the cash_expenditures_method of the amount of income earned by them in and in addition petitioners are deemed to have admitted that they -- - have no documentation substantiating the receipt of any loans nontaxable income gifts or inheritances during or respondent determined that petitioners expended a total of dollar_figure for food housing transportation clothing medical_expenses and other personal items in and however respondent conceded on brief that petitioners used only dollar_figure and dollar_figure of income to make those expenditures in and respectively in the notices of deficiency respondent states that income must be divided equally between petitioners because they reside in washington a community_property_state we agree with this determination however for and the notice_of_deficiency sent to mr yoshihara assigns percent of petitioners’ income to him and the notice_of_deficiency sent to mrs yoshihara assigns percent of petitioners’ income to her this results in a double counting on the basis of respondent's concession we find that income totaling dollar_figure in and dollar_figure in should be divided equally between petitioners this finding should be reflected in the rule calculation b petitioners' legal contentions in their amended petition petitioners asserted that they have taken vows of poverty and are members and or overseers of the religious societies where any and all funds and donations are given to the general membership to run the religious societies further on brief petitioners assert that churches that are not section 501c3 are not under irs regulation code respondent determined that petitioners are liable for tax on their income from landscaping services petitioners earned_income from landscaping services during the years in issue petitioners assigned the income they earned to mountlake respondent determined that the income derived from landscaping services must be included in petitioners' income pursuant to sec_61 sec_61 provides that except as otherwise provided by law gross_income includes income from whatever source derived including compensation_for services see sec 6l1 a it is fundamental to our system of taxation that income must be taxed to the one who earns it see 337_us_733 this has been described as the first principle of taxation id pincite the guestion of who should be taxed depends on which person or entity in fact controls the earning of the income rather than who ultimately receives the income see 333_us_591 281_us_376 73_tc_1246 see also 62_tc_27 56_tc_828 42_tc_601 a taxpayer realizes income if he controls the disposition of that which he could receive himself but diverts to another as a means of procuring the satisfaction of his goals the receipt of income by the other party under such circumstances is merely the fruition of the taxpayer's economic gain see commissioner v sunnen supra pincite 311_us_112 in this case petitioners attempted to assert that they had taken vows of poverty assigning any and all funds to a religious institution s petitioners offered no evidence to substantiate their claim when secular services are rendered by individuals income received by them in an individual capacity and not on behalf of a separate and distinct principal is taxable to the individuals see 786_f2d_1063 lith cir affg tcmemo_1984_536 76_tc_468 affd without published opinion 720_f2d_664 3d cir 62_tc_131 accordingly we find the income earned by petitioners for landscaping services is taxable to them individually we see no need to address whether mountlake is a church or other religious institution petitioners did not assert at trial or on brief that the income assigned to mountlake qualified for the charitable_contribution_deduction under sec_170 in addition since mountlake is not a sec_501 organization there is no presumption that petitioners’ contributions to the organization are deductible from their taxable_income see sec_170 defining deductible charitable_contribution where taxpayers have trade_or_business income they ordinarily have business and other deductions deductions are strictly a matter of legislative grace however and petitioners bear the burden of providing evidence to substantiate the claimed deductions see rule a 503_us_79 a taxpayer must keep sufficient records to establish their amount see sec_6001 except in the case of expenses subject_to sec_274 if the taxpayer's records are inadeguate or there are no records we may still allow a deduction based on a reasonable estimate see 39_f2d_540 2d cir however the taxpayer must present evidence sufficient to provide some rational basis upon which estimates of deductible expenses may be made see 85_tc_731 in this case petitioners provided no evidence at trial or argument on brief that they are entitled to deductions from their income accordingly we cannot estimate petitioners' deductions under the cohan_rule ‘at trial this court repeatedly asked petitioners whether they were entitled to various deductions from their income petitioners refused to offer any evidence substantiating deductions this court also held the record open for days after the trial to allow petitioners to substantiate any deductions petitioners presented no posttrial evidence substantiating the entitlement to deductions issue self-employment_tax in the notice_of_deficiency issued to petitioner paul i yoshihara respondent determined that he was liable for self- employment_tax on the unreported income from landscaping services sec_1401 imposes a tax on the self-employment_income of every individual an individual's self-employment_income depends on his net_earnings_from_self-employment sec_1402 b in relevant part the term net_earnings from self- employment means the gross_income derived by an individual from any trade_or_business carried on by such individual less allowable deductions attributable to such trade_or_business see sec_1402 under sec_1402 where the income from a trade or busine sec_1s community_income as in this case all of the gross_income and deductions attributable to such trade_or_business shall be treated as the gross_income and deductions of the husband unless the wife exercises substantially_all of the management and control of the trade_or_business in which case all such gross_income and deductions shall be treated as hers accordingly under sec_1401 the spouse deemed to have management and control of the business activity is subject_to self-employment_tax and the tax 1s computed on the total gross_income less the total deductions of the business notwithstanding the attribution of one-half of the income to the other spouse for income_tax purposes -- - on brief respondent contends that petitioners are liable for self-employment_tax respondent's brief 1s contrary to the notices of deficiency sent to petitioners in the notices of deficiency only mr yoshihara is determined to have liability for self-employment_tax under sec_1401 on the basis of the record and sec_1401 and sec_1402 we find that all the self-employment_tax liability for and is attributable to the business managed and controlled by mr yoshihara and that he is liable for self-employment_tax during the years in issue issue failure to timely file tax_return or to pay tax petitioners did not file tax returns for any of the years in issue respondent determined that the addition_to_tax for failure to timely file a tax_return was applicable for each of the years in issue an income_tax return must be filed by all individuals receiving gross_income in excess of certain minimum amounts see sec_6012 sec_1_6012-1 income_tax regs for and petitioners' gross_income as defined in sec_61 was well in excess of the minimum amounts specified in sec_6012 therefore petitioners were required to file federal_income_tax returns for and see sec_6011 sec_6012 a a sec_1 l a income_tax regs -- - sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes the failure did not result from willful neglect and the failure was due to reasonable_cause see 469_us_241 petitioners bear the burden_of_proof on this issue see rule a baldwin v commissioner t1 c petitioners failed to prove reasonable_cause for their failure_to_file accordingly the addition_to_tax for failure_to_file returns under sec_6651 is sustained issue failure to pay estimated income_tax respondent determined that petitioners were liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax for and where payments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute imposition of the addition_to_tax under sec_6654 is automatic unless petitioners show that one of the statutory exceptions applies see 99_tc_202 78_tc_304 75_tc_1 petitioners have provided no evidence at trial or argument on brief that any of these exceptions apply we therefore sustain respondent on this issue all other contentions in this case that have not been addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
